Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 July 1782
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


Dear & hond sir
Nantes July 10. 1782.
Major Sherburne who will deliver this has already several Introductions to you, I cannot however let him go away without adding my assurances that I think him a Gentleman worthy of your Friendship & Civility & I therefore request you will honour him with your particular notice.
I am as ever most dutifully & affecy Your
J Williams J
 
Addressed: His Excellency / Doctor Franklin
